Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause. In his signed summary of interview, claimant stated that when he found he was eligible for retirement, after more than 20 years’ service with the employer, he applied for, and was granted early retirement; and that he thereby became entitled to a $5,000 paid-up insurance policy which he would lose if he were discharged or if he quit. It appeared from the same statement that he did not intend to withdraw from the labor market and, in fact, he did not. Upon this record, the board’s finding was warranted; and the board was justified, also, in characterizing as afterthoughts various other statements made by claimant as additional reasons for his leaving and in finding them not credible. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum Per Curiam.